370 F.2d 333
67-1 USTC  P 12,444
TITLE INSURANCE & TRUST COMPANY, Executor of the Estate ofLudwig E. B. Erb, Deceased, Appellant,v.UNITED STATES of America, Appellee.
No. 20843.
United States Court of Appeals Ninth Circuit.
Jan. 6, 1967.

Henry Bodkin, Bodkin, Breslin & Luddy, Los Angeles, Cal., for appellant.
Manuel L. Real, U.S. Atty., Loyal E. Keir, Asst. U.S. Atty., Los Angeles, Cal., Mitchell Rogovin, Asst. Atty. Gen., Harry Marselli, Lee A. Jackson, Harry Baum, Jonathan S. Cohen, Attys., Tax Division, Department of Justice, Washington, D.C., for appellee.
Before1 WASHINGTON, MERRILL and ELY, Circuit Judges.
PER CURIAM:


1
This is a tax case, presenting the question whether a certain trust qualifies for the deduction allowed for charitable bequests by Section 2055(a), Int.  Revenue Code of 1954, and the related Treasury Regulations.  When the trustee sued for a refund of taxes paid, the District Court granted the Government's motion for summary judgment, rendering an opinion reported at 249 F. Supp. 386 (1965).  We agree with the result reached, and with the substance of the reasoning expressed, in that opinion.  The judgment for the United States is


2
Affirmed.



1
 Senior U.S. Circuit Judge, District of Columbia Circuit, sitting by designation